





Duckwall-Alco Stores, Inc.
401 Cottage Street
Abilene, Kansas 67410






February 11, 2010






Mr. Richard E. Wilson
48 Woodbine Street
Newton, MA  02466


Re: Employment Agreement


This is your Employment Agreement (the “Agreement’) with Duckwall-Alco Stores,
Inc., a Kansas corporation (the “Company”). It sets forth the terms of your
employment with the Company.


1.  Your Position, Performance and Other Activities
 
(a) Position. You will be employed in the position of President and Chief
Executive Officer of the Company.
 
(b)   Authority, Responsibilities and Reporting. You will report directly to the
Company’s Board of Directors (the “Board’) and be given such duties, authorities
and responsibilities that are consistent with your being the Company’s most
senior executive officer as determined by the Board.
 
(c) Performance. During your employment, except as permitted under Section 1(d),
you will devote your full business time and attention to the Company and will
use good faith efforts to discharge your responsibilities under this Agreement
to the best of your ability. During your employment, your primary work place
will be at the Company’s corporate headquarters in Abilene, Kansas.
 
(d) Other Activities. You may (1) continue to serve as a member of the Board of
Directors of any civic or charitable boards in your individual capacity, and (2)
manage personal investments, so long as (A) these activities do not interfere
with your performance of your responsibilities under this Agreement, and (B) any
service on a civic or charitable board is approved by the Board.
 
2.   Employment Period
 
Your employment under this Agreement will begin on February 15, 2010 (the “Start
Date” of this Agreement) and will thereafter govern your employment with the
Company until the effective date of termination of your employment in accordance
with Section 5 (such period of your employment, the “Employment Period"). During
the Employment Period, you will be an “at-will” employee of the Company.


3.   Your Compensation
 
(a) Salary. During your employment, you will receive an annual base salary of
$450,000.00 (your “Salary”). Your Salary will be paid in accordance with the
Company’s normal practices for senior executives.
 
(b) Bonus.
 
(i) For each Bonus Period (as defined below), you will be eligible to receive an
annual bonus (your “Bonus”), subject to the Company’s achievement of certain
financial objectives as more particularly described below. Your Bonus will be
paid in cash within 60 days following the end of the applicable Bonus Period.
“Bonus Period” means each of the First Bonus Period and the Subsequent Bonus
Period. “First Bonus Period” means the period commencing on the Start Date and
ending at the end of the fiscal year. “Subsequent Bonus Period” means each
period commencing at the start of each fiscal year subsequent to the First Bonus
Period and ending at the end of such fiscal year. Any Bonus payments will be
prorated based on changes in Salary that may occur during the fiscal year.
 
(ii) The amount of the Bonus will be determined based upon the Company’s Return
on Equity (ROE) (as defined below) for the applicable Bonus Period as described
below:
 
ROE
Amount of Bonus
 
7.49% or less
No Bonus
 
7.5% to 9.99%
50% of Salary
 
10% to 12.49%
75% of Salary
 
12.5% to 14.99%
100% of Salary
 
15% to 17.49%
125% of Salary
 
17.5 or more
150% of Salary



“Return on Equity”, for any 12 month period, means earnings from continuing
operations before discontinued operations for such period, excluding cumulative
changes in accounting and one-time termination benefits recognized in accordance
with FAS 146, divided by the stockholders’ equity at the end of the immediately
preceding 12-month period.


(iii) You agree to reimburse the Company for, or have the Company offset against
additional amounts owed to you under this Agreement or otherwise, any Bonus paid
to you to the extent that such Bonus was paid on financial information which is
later determined to be materially overstated and results in any financial
restatement, which would have lessened the amount paid to you.
 
(c) Initial Incentive Awards.
 
(i) In addition to your Salary and Bonus, subject to approval of the Board, on
or promptly following your Start Date, you will be awarded options to purchase
(1) 100,000 shares of the Company’s common stock (the “Options”), subject to the
provisions of the Company’s Incentive Stock Option Plan (the “ISO Plan”) and the
option award agreement thereunder.  The exercise price of the Options will be
the closing sale price of the Company’s common stock on the NASDAQ Global Market
on the date of grant (the “Option Grant Date”).
 
(ii) Your Options will become vested and exercisable in accordance with the
following schedule, provided you are employed by the Company on the applicable
vesting date:
 
•           25% will vest 12 months from the Option Grant Date;
•           25% will vest 24 months from the Option Grant Date;
•           25% will vest 36 months from the Option Grant Date; and
•           25% will vest 48 months from the Option Grant Date.
 
Upon a “Change of Control” (as defined in the ISO Plan), all your Options that
have not yet vested shall vest and become exercisable in accordance with the
terms of the option award agreements, provided that within eighteen (18) months
of a Change of Control, you have been terminated by the Company without Cause or
you have terminated your employment for Good Reason, as those terms are defined
in this Agreement.  Further, should your options vest as a result of a Change of
Control under this Paragraph, your then current salary will continue for
eighteen (18) months under Paragraph 6(b)(2)(A), rather than for twelve (12)
months.


4.  Other Employee Benefits
 
(a) Vacation. You will be entitled to four weeks of paid annual vacation during
your employment.
 
(b) Business Expenses. You will be reimbursed for all reasonable business
expenses incurred by you in performing your responsibilities under this
Agreement in accordance with Company policies. If any business expense is
taxable, reimbursement will not be paid later than December 31 of the year in
which the expense is incurred.
 
(c) Employee Benefit Plans. During your employment, you will be eligible to
participate in each of the Company’s employee benefit plans, on a basis that is
at least as favorable as that provided to other senior executives of the
Company, subject to the terms of the plans. However, nothing in this Agreement
prohibits the Company from amending any employee benefit plan in accordance with
its terms.
 
(d) Legal Fees; Relocation. The Company will reimburse you for (i) reasonable
legal fees and expenses in connection with the negotiation, preparation and
execution of this letter and (ii) reasonable relocation expenses related to your
move from the Boston, Massachusetts metropolitan area to Abilene, Kansas, in an
amount not to exceed $30,000 in the aggregate. Any reimbursements made to you
under this Section will be made on or before December 31, 2010, subject to your
prior submission of appropriate supporting documentation in accordance with the
Company’s policies.
 
5.  Early Termination of Your Employment
 
(a) No Reason Required. You or the Company may terminate your employment at any
time for any reason, or for no reason, subject to compliance with Section 5(e).
 
(b) Termination by the Company for Cause.
 
(1) “Cause” means any of the following:
 
(A) Your continued failure, either due to willful action or as a result of
negligence, to perform your duties and responsibilities to the Company under
this Agreement.
 
(B) Your engagement in conduct which is injurious to the Company, or that harms
the reputation or financial position of the Company, unless the conduct in
question was undertaken in good faith on an informed basis with due care and
with a rational business purpose and based upon the honest belief that such
conduct was in the best interest of the Company.
 
(C) Your conviction of, or plea of guilty or nolo contendere to, a felony or any
other crime involving dishonesty, fraud or moral turpitude.
 
(D) Your being found liable in any SEC or other civil or criminal securities law
action or entering any cease and desist order with respect to such action
(regardless of whether or not you admit or deny liability).
 
(E) Your breach of your fiduciary duties to the Company which may reasonably be
expected to have a material adverse effect on the Company.
 
(F) Your unauthorized use or disclosure of confidential or proprietary
information, or related materials, or the violation of any of the terms of the
Company’s standard confidentiality policies and procedures.
 
(G) Your violation of the Company’s policies on discrimination, harassment or
substance abuse.
 
(2) To terminate your employment “for Cause”, the Board must determine in good
faith that Cause has occurred, the Company must comply with Section 5(e) and the
Company must deliver to you a copy of a resolution duly adopted by a majority of
the entire Board at a meeting of the Board called and held for such purpose
(after reasonable notice to you and a reasonable opportunity for you to be
heard) that finds that in the good faith opinion of the Board, Cause has
occurred and states the basis for that belief.
 
(c) Termination by You for Good Reason.
 
(1) “Good Reason” means any of the following:
 
(A) Any material diminution in your Salary, other than any such reduction agreed
to by you in writing.
 
(B) Any material diminution in your authority, duties or responsibilities, other
than any such diminution agreed to by you in writing.
 
(C) Any other action or inaction that constitutes a material breach by the
Company of this Agreement.
 
(2) The Company’s placing you on paid leave for up to 90 consecutive days while
it is determining whether there is a basis to terminate your employment for
Cause will not constitute Good Reason.
 
(3) To terminate your employment “for Good Reason”, you must give the Company a
Termination Notice detailing why you believe a Good Reason event has occurred
and such notice must be provided to the Company within ninety (90) days of the
initial occurrence of such alleged Good Reason event. The Company shall then
have thirty (30) days after its receipt of written notice to cure the item cited
in the written notice. “Good Reason” will not have formally occurred with
respect to the event in question, unless and until the cure period has expired
and the item remains uncured. At the end of the cure period, if the Company has
not cured the basis for the Good Reason termination, your obligation to serve
the Company, and the Company’s obligation to employ you under the terms of this
Agreement, shall terminate simultaneously.
 
(d) Termination on Disability or Death.
 
(1) The term “Disability” means your permanent disability or incapacity as
determined in accordance with the Company’s long term or permanent disability
insurance policy, if such policy is then in effect, or if no such policy is then
in effect, such permanent disability or incapacity shall be determined by the
Company in its good faith judgment based upon your inability to perform the
essential functions of your position, with reasonable accommodation by the
Company, for a period in excess of 180 days during any period of 365 calendar
days.
 
(2) Your employment will terminate automatically on your death. If you die
before your employment starts, all of the provisions of this Agreement will also
terminate and there will be no liability of any kind under this Agreement.
 
(e) Advance Notice Generally Required.
 
(1) To terminate your employment, either you or the Company must provide a
written notice of termination to the other (a “Termination Notice”)
 
(2) You and the Company agree to provide 30 days’ advance Termination Notice of
any termination, unless your employment is terminated by the Company for Cause
or because of your Disability or death.
 
6.  The Company’s Obligations in Connection With Your Termination.
 
(a) General Effect. On termination in accordance with Section 5, your employment
will end and the Company will have no further obligations to you except as
provided in this Section 6.
 
(b) Without Cause or for Good Reason. If the Company terminates your employment
without Cause or you terminate for Good Reason:
 
(1) The Company will pay you the following through the effective date of your
termination of employment with the Company (the “Termination Date”): (A) your
unpaid Salary on the next regular payroll date, (B) your Salary for any accrued
but unused vacation on the next regular payroll date, (C) any accrued expense
reimbursements due under Sections 4(b) and 4(d), and (D) any earned but unpaid
Bonus for a Bonus Period that has been completed before the Termination Date,
paid when it otherwise would have been paid if you had remained employed by the
Company (together, your “Accrued Compensation”). In addition, the Company will
timely pay you any amounts and provide you any benefits that are required, or to
which you are entitled under any plan, contract or arrangement of the Company in
accordance with the terms of such plans, contracts or arrangements, including
your rights under any equity incentive award agreement under Section 3(c)
(together, the “Other Benefits”).
 
(2) In addition to the amounts set forth in Section 6(b)(I), the Company will
provide you the following amounts after your “separation from service” (within
the meaning of 409A (defined in Section I2(i)) and the Treasury Regulations
thereunder), in exchange for your release of any claims in the form attached
hereto as Exhibit A, provided you sign said release and it becomes effective
within 60 calendar days after such “separation from service” (the “Release
Deadline”) :
 
(A) your then current Salary, at regular pay cycle intervals, for 12 months (the
“Severance Period”), commencing in the first regular pay cycle in the calendar
month following the calendar month containing the Release Deadline, subject to
Section I2(i); and
 
(B) if your Termination Date occurs more than six months after the commencement
of the most recent Bonus Period, your Pro-Rated Bonus, payable on the later of
(i) the first day following the Release Deadline and (E) the date it would have
been paid if you had remained employed by the Company. Your “Pro-Rated Bonus”
means the Bonus that you otherwise would have received had you continued to be
employed through the end of the applicable Bonus Period in which your
Termination Date occurs, payable based on the actual performance results for
such Bonus Period, multiplied by a fraction, the numerator of which is the
number of days from the beginning of such applicable Bonus Period through your
Termination Date and the denominator of which is the total number of days in
such applicable Bonus Period.
 
(C) For Cause or Termination Without Good Reason by Executive. If the Company
terminates your employment for Cause or you terminate your employment without
Good Reason, the Company will pay your Accrued Compensation and provide your
Other Benefits, provided, however, there will be no further vesting of any stock
option, or other equity based compensation.
 
(D) For Your Disability or Death. If your employment terminates as a result of
your death or Disability, the Company will pay your Accrued Compensation and
provide your Other Benefits. In addition, if you are terminated due to death or
Disability and the termination occurs more than six months after the
commencement of the most recent Bonus Period, the Company will pay your
Pro-Rated Bonus on the date it would have been paid if you had remained employed
by the Company.
 
7.   Proprietary Information


(a) Definition. “Proprietary Information” means confidential or proprietary
information, knowledge or data concerning (1) the Company’s businesses,
strategies, operations, financial affairs, organizational matters, personnel
matters, budgets, business plans, marketing plans, studies, policies,
procedures, products, ideas, processes, software systems, trade secrets and
technical know-how, (2) any other matter relating to the Company and (3) any
matter relating to customers of the Company or other third parties having
relationships with the Company. Proprietary Information includes (1) information
regarding any aspect of your tenure as an employee of the Company or the
termination of your employment, (2) the names, addresses, and phone numbers and
other information concerning customers and prospective customers of the Company,
and (3) information and materials concerning the personal affairs of employees
of the Company. In addition, Proprietary Information may include information
furnished to you orally or in writing (whatever the form or storage medium) or
gathered by inspection, in each case before or after the date of this Agreement.
However, Proprietary Information does not include information (1) that was or
becomes generally available to you on a non-confidential basis, if the source of
this information was not reasonably known to you to be bound by a duty of
confidentiality, (2) that was or becomes generally available to the public,
other than as a result of a wrongful disclosure by you, directly or indirectly,
or (3) that you can establish was independently developed by you without
reference to any Proprietary Information.
 
(b) Use and Disclosure. You will obtain or create Proprietary Information in the
course of your involvement in the Company’s activities and may already have
Proprietary Information. You agree that the Proprietary Information is the
exclusive property of the Company, and that, during your employment, you will
use and disclose Proprietary Information only for the Company’s benefit and in
accordance with any restrictions placed on its use or disclosure by the Company.
After your employment, you will not use or disclose any Proprietary Information.
In addition, nothing in this Agreement will operate to weaken or waive any
rights the Company may have under statutory or common law, or any other
agreement, to the protection of trade secrets, confidential business information
and other confidential information.
 
(c) Limitations. Nothing in this Agreement prohibits you from providing truthful
testimony concerning the Company to governmental, regulatory or self-regulatory
authorities.
 
8.   Ongoing Restrictions on Your Activities


(a) General Effect. This Section 8 applies during your employment and for the
12-month period after your employment ends. This Section uses the following
defined terms:
 


 
“Competitive Enterprise” means any business enterprise that either (1) engages
in any material activity that competes anywhere with any material activity in
which the Company is then engaged or (2) holds a 5% or greater equity, voting or
profit participation interest in any enterprise that engages in such a
competitive activity.



 
“Customer” means any customer or prospective customer of the Company to whom you
provided services, or for whom you transacted business, or whose identity became
known to you in connection with your relationship with or employment by the
Company.



 
“Solicit” means any direct or indirect communication of any kind, regardless of
who initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action.



(b) Your Importance to the Company and the Effect of this Section 8. You
acknowledge that:
 
(1) In the course of your involvement in the Company’s activities, you will have
access to Proprietary Information and the Company’s customer base and will
profit from the goodwill associated with the Company. On the other hand, in view
of your access to Proprietary Information and your importance to the Company, if
you compete with the Company for some time after your employment, the Company
will likely suffer significant harm. In return for the benefits you will receive
from the Company and to induce the Company to enter into this Agreement, and in
light of the potential harm you could cause the Company, you agree to the
provisions of this Section 8. The Company would not have entered into this
Agreement if you did not agree to this Section 8.
 
(2) In light of Section 8(b)(l), if you breach any provision of this Section 8,
the loss to the Company would be material but the amount of loss would be
uncertain and not readily ascertainable.
 
(3) This Section 8 limits your ability to earn a livelihood in a Competitive
Enterprise and your relationships with Customers. You acknowledge, however, that
complying with this Section 8 will not result in severe economic hardship for
you or your family.
 
(c) Your Payment Obligations.
 
(1) If you fail to comply with this Section 8 during the Employment Period and
for a 12-month period thereafter, other than any isolated, insubstantial and
inadvertent failure that is not in bad faith, you will:
 
(A) forfeit all (i) Options and other equity-based compensation (with features
similar to exercise) that have been awarded by the Company to you and not been
exercised at the time of determination and (ii) restricted stock and other
equity-based compensation (without features similar to exercise) that have been
awarded by the Company and not vested at the time of determination; and
 
(B) pay to the Company the amount of all gain to you within the 12 months before
the time of determination from (i) the exercise of any Options and other
equity-based compensation (with features similar to exercise) that have been
awarded by the Company to you, (ii) the vesting of any restricted stock and
other equity-based compensation (without features similar to exercise) that have
been awarded by the Company to you and (iii) the forgiveness by the Company of
any loan to you.
 
(2) To determine the amount you owe under this Section 8(c)(I)(B):
 
(A) The value of the Company’s common stock on any date will be calculated using
the average closing sale price of the Company’s common stock on the NASDAQ
Global Market for the 20 full trading days ending on that date.
 
(B) Gain on the exercise of stock options and other equity-based compensation
with features similar to exercise will be based on the value of the Company’s
common stock on the date of exercise.
 
(C) Gain on the vesting of any restricted stock and other equity-based
compensation without features similar to exercise will be based on the value of
the Company’s common stock on the date of vesting.
 
(D) Gain will be determined after any income taxes that you owe as a result of
vesting, exercise or forgiveness (or would owe if the exercise or vesting
resulted in the realization of income or gain at the time for income tax
purposes) so long as you timely pay all of these taxes that you owe and you pay
to the Company any federal, state or local income tax benefit to you as a result
of paying the Company under this Section 8(c) within 5 Business Days of the time
that you actually realize the benefit. A “Business Day” means any day on which
banks are open for business in New York, New York.
 
(3) You will pay the Company under this Section 8(c) within 5 Business Days of
notice by the Company, and the date of notice will be the date of determination
for purposes of this Section. You will pay the Company in cash. However, you may
choose to deliver Company stock (valued in accordance with Section 8(c)(2)) in
partial or full satisfaction of your obligation. Your obligations under Section
8(c) are full recourse obligations. The Company will have the right to offset
your obligations under this Section 8(c) against any amounts otherwise owed to
you by the Company, including under this Agreement.
 
(d) Non-Competition. During your Employment Period and for a 12-month period
after termination of your employment, you will not directly or indirectly:
 
(1) hold a 5% or greater equity, voting or profit participation interest in a
Competitive Enterprise; or
 
(2) associate (including as a director, officer, employee, partner, consultant,
agent or advisor) with a Competitive Enterprise.
 
(e) Non-Solicitation of Customers. During your Employment Period and for a 12
month period after termination of your employment, you will not attempt to:
 
(1) Solicit any Customers to transact business with a Competitive Enterprise;
 
(2) cause Customers to reduce or refrain from doing any business with the
Company;
 
(3) transact business with any Customers that would cause you to be a
Competitive Enterprise or to cause Customers to reduce or refrain from doing any
business with the Company, or
 
(4) interfere with or damage any relationship between the Company and a
Customer.
 
(f) Non-Solicitation of Company Employees. During your Employment Period and for
a 12-month period after termination of your employment, you will not attempt to
Solicit anyone who is then an employee of the Company (or who was an employee of
the Company within the six months prior to your Termination Date) to resign from
the Company or to apply for or accept employment with any Competitive
Enterprise.
 
(g) Notice to New Employers. Before you either apply for or accept employment
with any other person or entity while any of Section 8(d), (e) or (f) is in
effect, you will provide the prospective employer with written notice of the
provisions of this Section 8 and will deliver a copy of the notice to the
Company.
 
(h) No Public Statements. You agree that you will not make any public statements
regarding your employment or the termination of your employment (for whatever
reason) that are not agreed to by the Company. You agree that you will not make
any public statement that would libel, slander or disparage the Company or any
of its respective past or present officers, directors, employees or agents. The
Company agrees that it will not make any public statement that would libel or
slander you. This Section 8(h) is subject to Section 7(c).
 


9.   Effect on Other Agreements; Entire Agreement


(a) This Agreement is the entire agreement between you and the Company with
respect to the relationship contemplated by this Agreement and supersedes any
earlier agreement, written or oral, with respect to the subject matter of this
Agreement. In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise or understanding that is not in
this Agreement.
 
(b) You represent and warrant that you do not have any agreements, obligations,
relationships or commitments to any other person or entity that conflict or
would conflict with accepting this offer or fully performing your duties and
obligations of this position, including, without limitation any ongoing
obligations you may have to your former employer. You further represent that the
credentials and information you provided to the Company (or its agents) related
to your qualifications and ability to perform this position are true and
correct.
 
10.  Successors


(a) Payments on Your Death. If you die and any amounts become payable under this
Agreement, we will pay those amounts to your designated beneficiaries and in the
absence thereof, your estate.
 
(b) Assignment by You. You may not assign this Agreement without the Company’s
consent. Also, except as required by law, your right to receive payments or
benefits under this Agreement may not be subject to execution, attachment, levy
or similar process. Any attempt to effect any of the preceding in violation of
this Section 10(b), whether voluntary or involuntary, will be void.
 
(c) Assumption by any Surviving Company. Before the effectiveness of any merger,
consolidation, statutory share exchange or similar transaction (including an
exchange offer combined with a merger or consolidation) involving the Company (a
“Reorganization”) or any sale, lease or other disposition (including by way of a
series of transactions or by way of merger, consolidation, stock sale or similar
transaction involving one or more subsidiaries) of all or substantially all of
the Company’s consolidated assets (a “Sale”), the Company will cause (1) the
Surviving Company to assume this Agreement in writing and (2) a copy of the
assumption to be provided to you. After the Reorganization or Sale, the
Surviving Company will be treated for all purposes as the Company under this
Agreement. The “Surviving Company” means (i) in a Reorganization, the entity
resulting from the Reorganization or (ii) in a Sale, the entity that has
acquired all or substantially all of the assets of the Company.
 
11.  Disputes


(a) This Section 11 applies to any controversy or claim between you and the
Company arising out of or relating to or concerning this Agreement or any aspect
of your employment with the Company or the termination of that employment
(together, an “Employment Matter”).
 
(b) Mandatory Arbitration. Subject to the provisions of this Section 11, any
Employment Matter will be finally settled by arbitration in the County of New
York administered by the American Arbitration Association under its Employee
Arbitration Rules then in effect. However, the rules will be modified in the
following ways: (1) the decision must not be a compromise but must be the
adoption of the submission by one of the parties, (2) each arbitrator will agree
to treat as confidential evidence and other information presented to the same
extent as the information is required to be kept confidential under Section 7,
(3) there will be no authority to amend or modify the terms of this Agreement
except as provided in Section 12(c) (and you and the Company agree not to
request any such amendment or modification), (4) a decision must be rendered
within 10 Business Days of the parties’ closing statements or submission of
post-hearing briefs and (5) the arbitration will be conducted before a panel of
three arbitrators, one selected by you within 10 days of the commencement of
arbitration, one selected by the Company in the same period and the third
selected jointly by these arbitrators (or, if they are unable to agree on an
arbitrator within 30 days of the commencement of arbitration, the third
arbitrator will be appointed by the American Arbitration Association; provided
that the arbitrator shall be a partner or former partner at a nationally
recognized law firm).
 
(c) Limitation on Damages. You and the Company agree that there will be no
punitive damages payable as a result of any action brought under this Agreement
and agree not to request punitive damages.
 
(d) Injunctions and Enforcement of Arbitration Awards. You or the Company may
bring an action or special proceeding in a state or federal court of competent
jurisdiction sitting in the County of New York to enforce any arbitration award
under Section 11(b). Also, the Company may bring such an action or proceeding,
in addition to its rights under Section 11(b) and whether or not an arbitration
proceeding has been or is ever initiated, to temporarily, preliminarily or
permanently enforce any part of Sections 7 and 8. You agree that (1) your
violating any part of Sections 7 and 8 would cause damage to the Company that
cannot be measured or repaired, (2) the Company therefore is entitled to an
injunction, restraining order or other equitable relief restraining any actual
or threatened violation of those Sections, (3) no bond will need to be posted
for the Company to receive such an injunction, order or other relief, and (4) no
proof will be required that monetary damages for violations of those Sections
would be difficult to calculate and that remedies at law would be inadequate.
 
(e) Jurisdiction and Choice of Forum. You and the Company irrevocably submit to
the exclusive jurisdiction of any state or federal court located in the County
of New York over any Employment Matter that is not otherwise arbitrated or
resolved according to Section II(b). This includes any action or proceeding to
compel arbitration or to enforce an arbitration award. Both you and the Company
(1) acknowledge that the forum stated in this Section 11 (e) has a reasonable
relation to this Agreement and to the relationship between you and the Company
and that the submission to the forum will apply even if the forum chooses to
apply non-forum law, (2) waive, to the extent permitted by law, any objection to
personal jurisdiction or to the laying of venue of any action or proceeding
covered by this Section 11(e) in the forum stated in this Section, (3) agree not
to commence any such action or proceeding in any forum other than the forum
stated in this Section 11 (e) and (4) agree that, to the extent permitted by
law, a final and non-appealable judgment in any such action or proceeding in any
such court will be conclusive and binding on you and the Company. However,
nothing in this Agreement precludes you or the Company from bringing any action
or proceeding in any court for the purpose of enforcing the provisions of
Sections 11(b) and this 11(e).
 
(f) Waiver of Jury Trial. To the extent permitted by law, you and the Company
waive any and all rights to a jury trial with respect to any Employment Matter.
 
(g) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of Kansas applicable to contracts made and
to be performed entirely within that State.
 
12.           General Provisions


(a)           Construction.


(1) References (A) to Sections are to sections of this Agreement unless
otherwise stated; (B) to any contract (including this Agreement) are to the
contract as amended, modified, supplemented or replaced from time to time; (C)
to any statute, rule or regulation are to the statute, rule or regulation as
amended, modified, supplemented or replaced from time to time (and, in the case
of statutes, include any rules and regulations promulgated under the statute)
and to any section of any statute, rule or regulation include any successor to
the section; (D) to any governmental authority include any successor to the
governmental authority; (E) to any plan include any programs, practices and
policies; (F) to any entity include any corporation, limited liability company,
partnership, association, business trust and similar organization and include
any governmental authority; and (G) to any affiliate of any entity are to any
person or other entity directly or indirectly controlling, controlled by or
under common control with the first entity.
 
(2) The various headings in this Agreement are for convenience of reference only
and in no way define, limit or describe the scope or intent of any provisions or
Sections of this Agreement.
 
(3) Unless the context requires otherwise, (A) words describing the singular
number include the plural and vice versa, (B) words denoting any gender include
all genders and (C) the words “include”, “includes” and “including” will be
deemed to be followed by the words “without limitation.”
 
(4) It is your and the Company’s intention that this Agreement not be construed
more strictly with regard to you or the Company.
 
(b) Withholding. You and the Company will treat all payments to you under this
Agreement as compensation for services. Accordingly, the Company may withhold
from any payment any taxes that are required to be withheld under any law, rule
or regulation.
 
(c) Severability. If any provision of this Agreement is found by any court of
competent jurisdiction (or legally empowered agency) to be illegal, invalid or
unenforceable for any reason, then (1) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (2) the remainder of this Agreement will
not be affected. In particular, if any provision of Section 8 is so found to
violate law or be unenforceable because it applies for longer than a maximum
permitted period or to greater than a maximum permitted area, it will be
automatically amended to apply for the maximum permitted period and maximum
permitted area.
 
(d) Notices. All notices, requests, demands and other communications under this
Agreement must be in writing and will be deemed given (1) on the business day
sent, when delivered by hand during normal business hours, (2) on the business
day after the business day sent, if delivered by a nationally recognized
overnight courier or (3) on the third business day after the business day sent
if delivered by registered or certified mail, return receipt requested, in each
case to the following address (or to such other addresses as may be specified by
notice that conforms to this Section 12(d)):
 
If to you, to your address then on file with the Company’s payroll department.


If to the Company or any other member of the Company, to:


Duckwall-Alco Stores, Inc.
401 Cottage Street
Abilene, Kansas 67410
Attention:  Chairman of the Board of Directors


(e) Consideration and Approvals. This Agreement is in consideration of the
mutual covenants contained in it. You and the Company acknowledge the receipt
and sufficiency of the consideration to this Agreement and intend this Agreement
to be legally binding. The Company represents and warrants it has taken all
actions necessary to approve this Agreement, including the equity grants
provided by this Agreement.
 
(f) Amendments and Waivers. Any provision of this Agreement may be amended or
waived but only if the amendment or waiver is in writing and signed, in the case
of an amendment, by you and the Company or, in the case of a waiver, by the
party that would have benefited from the provision waived. Except as this
Agreement otherwise provides, no failure or delay by you or the Company to
exercise any right or remedy under this Agreement will operate as a waiver, and
no partial exercise of any right or remedy will preclude any further exercise.
 
(g) Third Party Beneficiaries. Subject to Section 10, this Agreement will be
binding on, inure to the benefit of and be enforceable by the parties and their
respective heirs, personal representatives, successors and assigns. This
Agreement does not confer any rights, remedies, obligations or liabilities to
any entity or person other than you and the Company and your and the Company’s
permitted successors and assigns, although this Agreement will inure to the
benefit of the Company.
 
(h) Counterparts. This Agreement may be executed in counterparts, each of which
will constitute an original and all of which, when taken together, will
constitute one agreement.
 
(i) Internal Revenue Code Section 409A. Notwithstanding anything contained in
this Agreement to the contrary, if you are deemed by the Company at the time of
your “separation from service” with the Company to be a “specified employee,”
each within the meaning of Section 409A of the Internal Revenue Code (“409A”),
severance payments in Section 6(b)(2)(A) that otherwise would be paid in the
first six months following separation from service will instead be paid in the
seventh month following separation from service or, if earlier, within 30 days
of your death, except no delay shall apply with respect to amounts that are due
only upon an involuntary separation from service (as defined in Section
1.409A-1(n) of the Department of Treasury Regulations), and that, when combined
with all other such payments, do not exceed the amount specified in Section
1.409A1(b)(9)(iii)(A) of the Department of Treasury Regulations (generally the
lesser of two times annualized payor two times the compensation limit in Section
401 (a)(17) of the Internal Revenue Code), and to the extent severance amounts
are required to be delayed, such severance amounts are considered for purposes
of 409A to be separate payments from the severance amounts that are not required
to be delayed. The Agreement shall be interpreted to ensure that the payments
made to you are exempt from, or comply with, 409A; provided, however, that
nothing in this Agreement shall be interpreted or construed to transfer any
liability for any tax (including a tax or penalty due as a result of a failure
to comply with 409A) from you to the Company or to any other individual or
entity.
 
 

 

 
Very truly yours,
/s/ Royce Winsten
 
Royce Winsten
Chairman of the Board
 
   
Accepted and Agreed to:
 
 
 
/s/ Richard E. Wilson
Richard E. Wilson
 
February 15, 2010
 


85491499.1
 
 

--------------------------------------------------------------------------------

 



Separation and Release Agreement


THIS SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is made as of the ____
day of ______________, by and between Richard E. Wilson (the “Executive”) and
Duckwall-Alco Stores, Inc., a Kansas corporation (the “Company”).


WHEREAS, the Executive’s employment as an executive of the Company has
terminated; and


WHEREAS, pursuant to Section 6(b)(2) of the Employment Agreement by and between
the Company and the Executive dated February 15, 2010 (the “Employment
Agreement”), the Company has agreed to pay the Executive certain amounts,
subject to the execution of this Agreement.


NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:


1.           Consideration. The Executive acknowledges that: (i) the payments
set forth in Section 6(b) of the Employment Agreement constitute full settlement
of all his rights under the Employment Agreement, (ii) he has no entitlement
under any other severance or similar arrangement maintained by the Company, and
(iii) except as otherwise provided specifically in this Agreement, the Company
does not and will not have any other liability or obligation to the Executive.
The Executive further acknowledges that, in the absence of his execution of this
Agreement, the benefits and payments specified in Section 6(b) of the Employment
Agreement would not otherwise be due to him.


2.           Release and Covenant Not to Sue.


2.1           The Executive, his heirs and representatives release, waive and
forever discharge the Company, its predecessors and successors, assigns,
stockholders, subsidiaries, parents, affiliates, officers, directors, trustees,
current and former employees, agents and attorneys, past and present and in
their respective capacities as such (the Company and each such person or entity
is each referred to as a “Released Person”) from all pending or potential
claims, counts, causes of action and demands of any kind whatsoever or nature
for money or anything else, whether such claims are known or unknown, that arose
prior to the Executive’s signing this Agreement or that relate in any way to the
Executive’s employment or termination of employment with the Company. This
release includes, but is not limited to, any and all claims of race
discrimination, sexual discrimination, national origin discrimination, religious
discrimination, disability discrimination, age discrimination and unlawful
retaliation and any and all claims under the following: Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.; Civil Rights Act of
1866,42 U.S.C. § 1981 et seq.; the Family and Medical Leave Act, as amended, 29
U.S.C. § 2601, et seq.; the Americans with Disabilities Act, as amended, 42
U.S.C. § 12101, et seq.; the Age Discrimination in Employment Act, as amended by
the Older Workers Benefit Protection Act, 29 U.S.C. § 621, et seq.; Kansas Act
Against Discrimination, Chapter 44, Art. 10, K.S.A.; Employee Retirement Income
Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq.; Rehabilitation Act
of 1973,29 U.S.C. § 706, et seq.; any state, municipal and other local
anti-discrimination statutes; any and all claims for alleged breach of an
express or implied contract; any and all tort claims including, but not limited
to, alleged retaliation for assertion of workers’ compensation rights; any and
all claims under workers’ compensation law; and any and all claims for
attorney’s fees.


2.2           The Executive expressly represents that he has not filed a lawsuit
or initiated any other administrative proceeding against a Released Person and
that he has not assigned any claim against a Released Person. The Executive
further promises not to initiate a lawsuit or to bring any other claim against
any Released Person arising out of or in any way related to the Executive’s
employment by the Company or the termination of that employment. This Agreement
will not prevent the Executive from filing a charge with the Equal Employment
Opportunity Commission (or similar state agency) or participating in any
investigation conducted by the Equal Employment Opportunity Commission (or
similar state agency); provided, however, that any claims by the Executive for
personal relief in connection with such a charge or investigation (such as
reinstatement or monetary damages) would be barred. In addition, this release
shall not affect the Executive’s rights under the Older Workers Benefit
Protection Act to have a judicial determination of the validity of this release
and waiver.


2.3           The foregoing will not be deemed to release the Company from (a)
claims solely to enforce this Agreement, (b) claims solely to enforce Section
6(b) of the Employment Agreement, (c) claims solely to enforce the terms of any
equity incentive award agreement between the Executive and the Company, (d)
claims for indemnification under the Company’s By-Laws and/or any applicable
indemnification agreements, and/or
(e) claims to continue health care coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended or similar state law. The
foregoing will not be deemed to release any person or entity from claims arising
after the date of this Agreement, whether under this Agreement, under the
Employment Agreement or otherwise.


3.           Restrictive Covenants. The Executive acknowledges that the
restrictive covenants contained in Sections 7 and 8 of the Employment Agreement
(the “Restrictive Covenants”) will survive the termination of Executive’s
employment. The Executive affirms that the Restrictive Covenants are reasonable
and necessary to protect the legitimate interests of the Company, that he
received adequate consideration in exchange for agreeing to those restrictions
and that he will abide by those restrictions. The Company acknowledges that its
obligations contained in Section 8(h) of the Employment Agreement will survive
the termination of the Executive’s employment.


4.           Return of Company Property. The Executive represents and warrants
that he has returned all property belonging to the Company, including, but not
limited to, all keys, access cards, office equipment, computers, cellular
telephones, notebooks, documents, records, files, written materials, electronic
information, credit cards bearing the Company’s name, and other Company property
(originals or copies in whatever form) in the Executive’s possession or under
the Executive’s control.


5.           Cooperation. The Executive further agrees that, subject to
reimbursement of his reasonable expenses, he will cooperate fully with the
Company and its counsel with respect to any matter (including litigation,
investigations, or governmental proceedings) in which the Executive was in any
way involved during his employment with the Company; provided that such
cooperation shall not unreasonably interfere with Executive’s employment with
another employer after termination of his employment with the Company. The
Executive shall render such cooperation in a timely manner on reasonable notice
from the Company.
 
6.           Rescission Right. The Executive expressly acknowledges and recites
that (a) he has read and understands the terms of this Agreement in its
entirety, (b) he has entered into this Agreement knowingly and voluntarily,
without any duress or coercion; (c) he has been advised orally and is hereby
advised in writing to consult with an attorney with respect to this Agreement
before signing it; (d) he was provided twenty-one (21) calendar days after
receipt of the Agreement to consider its terms before signing it; and (e) he is
provided seven (7) calendar days from the date of signing to terminate and
revoke this Agreement, in which case this Agreement shall be unenforceable, null
and void. The Executive may revoke this Agreement during those seven (7) days by
providing written notice of revocation to the Company at the address specified
in Section 12(d) of the Employment Agreement.


7.           Challenge. If the Executive violates or challenges the
enforceability of any provisions of the Restrictive Covenants or this Agreement,
no further payments, rights or benefits under Section 6(b)(2) of the Employment
Agreement will be due to the Executive.


8.           Miscellaneous.


8.1           No Admission of Liability. This Agreement is not to be construed
as an admission of any violation of any federal, state or local statute,
ordinance or regulation or of any duty owed by the Company to the Executive.
There have been no such violations, and the Company specifically denies any such
violations.


8.2           No Reinstatement. The Executive agrees that he will not without
the consent of the Company apply for reinstatement with the Company or seek in
any way to be reinstated, re-employed or hired by the Company in the future.


8.3           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the Company and the Executive and their respective
successors, permitted assigns, executors, administrators and heirs. The
Executive may not make any assignment of this Agreement or any interest herein,
by operation of law or otherwise. The Company may assign this Agreement to any
successor to all or substantially all of its assets and business by means of
liquidation, dissolution, merger, consolidation, transfer of assets, or
otherwise.


8.4           Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law. However, if any provision of this Agreement is held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.


8.5           Entire Agreement; Amendments. Except as otherwise provided herein,
this Agreement contains the entire agreement and understanding of the parties
hereto relating to the subject matter hereof, and merges and supersedes all
prior and contemporaneous discussions, agreements and understandings of every
nature relating to the subject matter hereof. This Agreement may not be changed
or modified, except by an agreement in writing signed by each of the parties
hereto.


8.6           Governing Law. This Agreement shall be governed by, and enforced
in accordance with, the laws of the State of Kansas, without regard to the
application of the principles of conflicts of laws.


8.7           Counterparts and Facsimiles. This Agreement may be executed,
including execution by facsimile signature, in multiple counterparts, each of
which shall be deemed an original, and all of which together shall be deemed to
be one and the same instrument.



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has executed this Agreement, in each
case as of the date first above written.




                   EMPLOYEE:
                  
 
 
                   Richard E. Wilson
 
                   Date:                      
 
                   COMPANY:
 
                   DUCKWALL-ALCO STORES, INC.
 
 
                   By:                                                      
                   Its:                                                      
                   Date:                                                      
 




85491499.1
 
 

--------------------------------------------------------------------------------

 
